Mathews, J.,

delivered the opinion of the court.
This case involves a question of freedom, in relation to the condition of a mulattress, who is held to slavery by the defendants,, as a statu liberi. The cause was before the court in June term of 1835, and was remanded for a new . trial. Before the last trial in the court below, the filed a supplemental petition, by which the mother and actual guardian of her daughter claimed freedom for her, in consequence of her having been taken by her.owners to the kingdom, of France, &c.
When a slave once becomes free by ihp operation of the laws and customs of another country or slate, to which he is taken by his owner, it is not in the power of the latter, ever to reduce him again to slavery.
The main question in the cause, as it now stands before the court, is whether the fact of her having been taken to that kingdom by her owners, where slavery or involuntary servitude is not tolerated, operated on-the condition of the slave, so as to produce an immediate emancipation. That such is the benign and liberal effect of the laws and customs of that state, is proven by two witnesses of unimpeached credibility. This fact was submitted to the consideration of the last jury, who tried the cause under a charge of the judge, which we consider to be correct, and was found in favor of the party whose liberty is claimed. Being free for one moment in France, it was not in the power of her former owner to reduce her again to slavery.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.